DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 2/6/21.  Claims 1, 9 and 20 have been amended.  Claim 2 has been canceled.  Claims 1 and 3-20 are pending and an action on the merits is as follows. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance in regards to claim 1: Reference Wilson and Weder are cited because they are pertinent to applicant’s disclosure.  However, none of the cited prior art of record, discloses, teach or fairly suggest at least a smart card, comprising a regulator controller to generate the mode selection signal according to whether the load modulator is activated or deactivated, wherein the regulator controller generates the mode selection signal such that the voltage regulator operates in the second operation mode for generating the internal voltage using the rectified voltage when the load modulator is activated, and wherein the regulator controller connects the output terminal of the rectifier to the .  
 	The following is an examiner’s statement of reasons for allowance in regards to claim 12: Reference Yoshida is cited because it is pertinent to applicant disclosure. Although Yoshida discloses a load variation level control circuit that changes the resistance of the resistance variable circuit based on the induced voltage and the internal supply voltage signal. Yoshida fails to specifically disclose that the voltage regulator operates in a low dropout (LDO mode). Accordingly the prior art of record fails to specifically disclose a power supply circuit of a smart card, the power supply circuit comprising: a rectifier to rectify an AC voltage received from an antenna and to output the rectified AC voltage; a voltage regulator to operate in a low dropout (LDO) mode and to generate an internal voltage using the rectified AC voltage when a load modulation for varying a resistance of the antenna is activated, and to operate in a regulator mode to maintain a level of the rectified AC voltage to be constant when the load modulation is deactivated; and a clamp circuit to connect an output terminal of the rectifier to a ground when the load modulation is activated.
The following is an examiner’s statement of reasons for allowance in regards to claim 20:  Reference Wilson and Weder are cited because they are pertinent to applicant’s disclosure.  However, none of the cited prior art of record, discloses, teach or fairly suggest at least a power supply circuit of an integrated circuit card, the power supply circuit comprising the regulator controller generating the mode selection signal such that the voltage regulator operates in the second operation mode when the load 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SONJI N JOHNSON/Primary Examiner, Art Unit 2887